Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to the amendment filed on 7/16/2021. 
Claims 1, 2, 4, 5, 12-18, 20, 21, and 28-33 are pending in the application.  
The rejection under 101 has been withdrawn due to the amendment to the claims.
	 		Non-responsive amendment:
 	Per claim 12, this claim was dependent on claim 5 previously but now depends from claim 2 without proper marking.  For the examination, it is considered that claim 12 now depends on claim 2.  Per claim 28, this claim was dependent on claim 21 previously but now depends from claim 18 without proper marking.  For the examination, it is considered that claim 28 now depends from claim 18.
Claim Objections
Claims 2, 4, 5, 12-16, 18, 20, 21, 28, 31, 32 are objected to because of the following informalities:  per claims 2, 4, 5, 12, 18, 20, 21, 28, 31, 32, the duplicate “the” in “the the plurality” needs to be deleted.  Per claims 13-16, these claims are objected because they depend from claims 2 and 5 respectively.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 2, 4, 5, 12-18, 20, 21, and 28-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Per claims 1 and 17, the specification does not describe determining the instruction statement has ambiguity in instruction statement interpretation in response to determining that the instructions etc. has a plurality of possible interpretations.  The speciation merely states that for each possible interpretation, the weightage of each criterion is calculated with scores given to the interpretation.  This is not the same as the specific determining step in response to the determining step that the instruction set has a plurality of possible interpretations.
Per claims 2, 4, 5, 12-16, 18, 20, 21, and 28-33, the claims are rejected because they depend from claims 1 and 17 respectively.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claim 33, it is unclear to which method at line 2 it is referring. Interpretation: the method according to claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 33 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 12-18, 20, 21, and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber (US 20200327895, hereafter Gruber) in view of Jolley et al. (US 20170243107, hereafter Jolley).
 	1. A computer-implemented method for ambiguity resolution in instruction statement interpretation, the method comprising:  
 	receiving a user input comprising an instruction set, wherein the instruction set comprises one or more processor executable instruction statements (Gruber, see at least [0010] actively eliciting input from a user, interpreting user intent, disambiguating among competing interpretations, requesting and receiving clarifying information as needed, and performing (or initiating) actions based on the discerned intent; [0093] the user may provide 
 	executing by a processor an instruction statement of the one or more processor executable instruction statements of the instruction set to determine one or more interpretations of the instruction statement (Gruber, see at least [0010] interpreting user intent, disambiguating among competing interpretations; [1029] While the digital assistant is executing the reservation procedure at the user's request to purchase two tickets for a selected concert at the Fillmore for Saturday, or shortly after the reservation was made, the user provides a speech input through the dialogue interface saying, "Where can we eat before the concert?" In response to the speech input, and based on the context information already available to the digital assistant (e.g., the location and time for the concert), the digital assistant executes a restaurant search for places near the Fillmore that are open before the concert time on Saturday … as search results; [0480] In 310, dialog flow processor component(s) 1080 determine whether this interpretation of user intent is supported strongly enough to proceed, and/or if it is better supported than alternative ambiguous parses … so that the execution phase causes the dialog to output a prompt for more information from the user;  [1062] disambiguating the speech input includes determining that the speech input includes a term that has multiple reasonable interpretations, selecting one of the multiple reasonable interpretations based on the context information associated with the speech input, and 
   	determining the instruction statement has ambiguity in instruction statement interpretation in response to determining that the instruction set has a plurality of possible interpretations (Gruber, see at least [1062] determining that the speech input includes a term that has multiple reasonable interpretations; [1005] if the set of current interpretations of user intent is too ambiguous 310; [0140] assistant 1002 may apply dialog models to suggest next steps in a dialog with the user in which they are refining a request… use semantic interpretation to select from among ambiguous interpretations of speech as text or text as intent;  [1097] the digital assistant receives one or more additional speech inputs from the user through the 
 	resolving ambiguity in interpreting an the instruction statement of the instruction set based on one or more criteria for instruction statement interpretation (Gruber, see at least [1005] assistant 1002 attempts to resolve ambiguities via suggestions. For example, if the set of current interpretations of user intent is too ambiguous 310, then suggestions are one way to prompt for more information 322. In one embodiment, for constrained selection tasks, assistant 1002 factors out common constraints among ambiguous interpretations of intent 290 and presents the differences among them to the user; [0246] By performing active input elicitation, assistant 1002 is able to disambiguate intent at an early phase of input processing …where words are extracted, and semantic interpretation performed. The results of such semantic interpretation can then be used to drive active input elicitation, which may offer the user alternative candidate words to choose among based on their degree of semantic fit as well as phonetic match;  [0270] in response to detection of one or more conditions or events satisfying one or more different types of minimum threshold criteria for triggering initiation of at least one instance of active input elicitation component(s) 1094; [0323] In one embodiment, if ranking component 126 determines 128 that the highest -ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest -ranking interpretation may 
	Gruber teaches that the assistant resolves the ambiguities based on active input elicitation based on criteria ([0246] By performing active input elicitation, assistant 1002 is able to disambiguate intent at an early phase of input processing; [0270] in response to detection of one or more conditions or events satisfying one or more different types of minimum threshold criteria for triggering initiation of at least one instance of active input elicitation component(s) 

	Jolley further teaches automatically resolving the ambiguity in response to the ranking. (Jolley, see at least [0200] While determining user intent, the interpretation system may encounter inputs which are compatible with more than one interpretation. In one embodiment, the system automatically resolves ambiguities without further user input. In cases where an ambiguity cannot be resolved without further input, the system may be configured to ask for 
4. The method according to claim 2, wherein the step of automatically resolving the ambiguity in response to the ranking comprises: automatically selecting an interpretation among the plurality of possible interpretations based on the ranking of the scoring (Gruber, see at least [0246] The results of such semantic interpretation can then be used to drive active input elicitation, which may offer the user alternative candidate words to choose among based on their degree of semantic fit as well as phonetic match;  [0323] if ranking component 126 determines 128 that the highest-ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest-ranking interpretation may be automatically selected 130; [0324] actively presented GUI for input 2640, … the user can select among candidate interpretations 134; [0325] Whether input is automatically selected 130 or selected 136 by the user, the resulting input 138 is returned. In at least one embodiment, the returned input is annotated 138, so that information about which choices were made in step 136 is preserved 
5. The method according to claim 2, wherein the step of scoring the plurality of possible interpretations of the instruction statement comprises: for each of the plurality of possible interpretations of the instruction statement, one or more of scoring a proximity of the plurality of possible interpretations of the instruction statement to one or more selected interpretations of one or more previous instruction statements, or scoring a validity of the one of the plurality of possible interpretations of the instruction statement of the instruction statement, or scoring a validity of a keyword, a phrase or their variants of the instruction statement, or scoring a validity of a context of the instruction statement, or scoring a proximity of one of the plurality of possible interpretations of the instruction statement to one or more related elements, or scoring a similarity and/or proximity of one of the plurality of possible interpretations of the instruction statement to a provided image, or scoring one or more instruction statement modifiers  (Gruber, see at least [0329] candidate text interpretations 124 include offers to correct substrings of candidate interpretations using syntactic and semantic analysis; [0421] to implement evidential reasoning in determining valid candidate syntactic parses 212;  [0757] selection constraints may serve as both filter and sort parameters to the underlying services … Sort order for this task is akin to relevance rank in search … proximity is a criterion with 
12. The method according to claim 5, wherein the step of scoring the plurality of possible interpretations of the instruction statement comprises: for each of the one or more interpretations of the instruction statement, factoring in an instruction statement specific parameter, wherein the instruction statement specific parameter includes a specific soring applicable for a specific instruction statement or a specific interpretation (Gruber, see at least [0306] In FIG. 14, screen 1401 depicts an example in which suggested semantic completions 1303 for a partial string "wh" 1305 include entire phrases with typed parameters; [0341] the suggestions offer options to refine a query, for example using parameters from a domain and/or task model; [0363] Here, the user is responding to a system request to enter a value for a specific parameter; [0476] Once these parameters have been provided, screen 3101 is shown; [0558] particular time ranges (a parameter);  [0785]; [0310] In FIG. 18, screen 1801 depicts a continuation of the same example, wherein the selected specifier 1602 has been added to field 1203, and additional specifiers 1602 are presented. The user can select one of specifiers 1602 and/or provide additional text input via keyboard 1304; [1030] the digital assistant determines based on the speech input and the associated context information that additional input from the user is needed to further constrain the search, or to sort the search results already obtained using the search criteria initially provided by the user … the digital assistant determines that additional input from the user is needed or desirable to further constrain the search; [1031]; [1032]; [1073]).


 	15. The method according to claim 2, wherein the step of scoring the plurality of possible interpretations of the instruction statement further comprises: assigning weightages respectively corresponding to each criterion of the one or more criteria, and scoring a total score for each of the plurality of possible interpretations of the instruction statement based on a calculation of the weightages with the corresponding one or more criteria (Gruber, see at least [0322] rank and score candidate text interpretations 124 generated by speech-to-text service 122; [0714] The composite score may take into account domain knowledge about the sources of data; [0806] They may also be computed from other data which are not exposed to the user as selection criteria (e.g., weighted combinations of ratings from multiple sources); 
 	16.  The method according to claim 15, wherein the step of ranking the scoring of the plurality of possible interpretations of the instruction statement further comprises:  ranking the total scores of the plurality of possible interpretations of the instruction statement (Gruber, see at least [0322] rank and score candidate text interpretations 124 generated by speech-to-text service 122; [0714] The composite score may take into account domain knowledge about the sources of data; [0321] the ranking by semantic relevance;  [0323] if ranking component 126 
Per claims 17, 18, 21 and 28-32, they are system versions of claims 2, 4, 5 and 12-16, respectively, and are rejected for the same reasons set forth in connection with the rejection of claims 2, 4, 5 and 12-16 above. 
Per claim 33, it is the medium version of claim 1, respectively, and is rejected for the same reasons set forth in connection with the rejection of claim 1 above.
Examiner’s Note
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Response to Arguments
Applicant's arguments filed on 7/16/2021 have been fully considered but they are not persuasive. 
In response to applicant’s statement that Gruber et al. was filed June 25, 2020 … by pursuing the below substantive response to the Examiner's rejection Claims 1 to 5, 12 to 21 and 28 to 33 as being anticipated by Gruber, the Applicant specifically does not waive the right to object to Gruber as prior art under 35 USC 102(a)(2), it is noted that the Gruber reference is a continuation Serial No.: 16/493,217  	 
The applicant further states that the Amended Claim 1 is not anticipated by Gruber. First, Gruber processes a user's natural language input as part of engaging with the user in "an integrated, conversational manner using natural language dialog" (see Abstract of Gruber). The subject matter of Claim 1, on the other hand, does not process natural language but instead executes processor executable instruction statements. Accordingly, Gruber teaches a back-and-forth dialog to interpret parsed natural language input to resolve ambiguity in the input (see steps 290, 310, 322 of FIG. 32 of Gruber), while amended Claim 1 calls for a computer-implemented method to resolve ambiguity in a processor executable instruction statement that has a plurality of possible interpretations based on one or more criteria for instruction statement interpretation.  Gruber further does not disclose receiving a user input comprising an instruction set, wherein the instruction set comprises one or more processor executable instruction statements and automatically resolving ambiguity in interpreting an instruction statement of an instruction set without user intervention based on one or more criteria for instruction statement interpretation.
In response, first of all, on the contrary to the applicant’s statement, the instant specification describes that the instruction statement includes a natural spoken language ([0007]; [0044] through any means using natural languages such as English, instead of programming languages. For example, the user may speak out the instruction set to a voice recognition input device to provide the instruction set to a system, or use a mouse, keyboard, touch screen, or any form of textual input device to type out the30 instruction set to a system; Second, Gruber clearly teaches that during the execution phase, the digital assistant executes a procedure  and receives user speech input  through a dialogue interface and execute the input for interpretation  (see at least [0480] [1029]; [1038];  [0010] actively eliciting input from a user, interpreting user intent, disambiguating among competing interpretations, requesting and receiving clarifying information as needed, and performing (or initiating) actions based on the discerned intent; [0093] the user may provide input to assistant 1002 such as "I need to wake tomorrow at 8 am". Once assistant 1002 has determined the user's intent, using the techniques described herein, assistant 1002 can call external services 1360 to interface with an alarm clock function or application on the device. Assistant 1002 sets the alarm on behalf of the user … assistant 1002 may prompt the user for confirmation before calling a service 1360 to perform a function).  Processing the received user statement is the execution of the statement.
 	Gruber teaches that the assistant resolves the ambiguities based on active input elicitation based on criteria ([0246] By performing active input elicitation, assistant 1002 is able to disambiguate intent at an early phase of input processing; [0270] in response to detection of one or more conditions or events satisfying one or more different types of minimum threshold criteria for triggering initiation of at least one instance of active input elicitation component(s) 1094; [1067] in response to receiving the follow-up speech input, the digital assistant disambiguates at least part of the follow-up speech input to generate a search query for retrieving the requested additional information, where the disambiguating is based at least in part on one or more properties related to respective entertainment events corresponding to the search results).  Because it is the assistant that resolves the ambiguity based on user input information, it would be obvious that the user input is mere data for ambiguity resolution to be . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20100205198 is related to generating a model using training data to score, rank possible interpretations identified for a query to select an interpretation;
US 20190243825 is related to resolving ambiguities with a prioritized list of alternatives considered good interpretations of NLP data;
US 20210224043 is related to generating alternative interpretations of ambiguously expressed element and scoring them.
Pittke et al. (Automatic detection and resolution of lexical ambiguity in process models, 2015) is related to automatic detection and resolution of lexical ambiguity proposing meaningful candidates for resolving ambiguity.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. However, the new 101 rejection to claim 33 has been made.   Accordingly, THIS ACTION IS MADE NON-FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724.  The examiner can normally be reached on M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INSUN KANG/Primary Examiner, Art Unit 2193